USDC IN/ND case 2:17-cr-00001-JVB-JEM document 97 filed 06/17/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
        v.                                       )   CAUSE NO.: 2:17-CR-1-JVB-JEM
                                                 )
TRAVIS JAMES BARRETT,                            )
          Defendant.                             )

                                   OPINION AND ORDER

        This matter is before the Court on an Emergency Motion for Sentence Reduction and

Immediate Release Pursuant to U.S.S.C. § 3582(c)(1)(A) [DE 84], filed by Defendant Travis

James Barrett on May 1, 2020. Defendant seeks “immediate release and home confinement” due

to the COVID-19 pandemic and his personal risk factors. (Mot. 8, ECF No. 84). For the reasons

set forth below, Defendant’s motion is denied.

        This matter is also before the Court on a Motion to Seal Document [DE 92], filed by

Defendant on June 1, 2020, and on a Motion to Seal [DE 95], filed by the Government on June 8,

2020.

                                       BACKGROUND

        On January 19, 2017, an Indictment was filed charging Defendant with (1) distribution of

child pornography, in violation of 18 U.S.C. § 2252(a)(2), and (2) possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(4). Defendant was arrested on January 23, 2017,

pursuant to an arrest warrant. On January 10, 2019, Defendant pled guilty to possession of child

pornography pursuant to a plea agreement. At the June 25, 2019 sentencing hearing, the Court

accepted the plea agreement, dismissed the distribution count, and sentenced Defendant to 97

months imprisonment and ten years supervised release on the possession count. Defendant has
USDC IN/ND case 2:17-cr-00001-JVB-JEM document 97 filed 06/17/20 page 2 of 5


been in custody since his arrest and is currently confined at Federal Correctional Institution Elkton

(FCI-Elkton) in Ohio. On July 1, 2019, Defendant filed a notice of appeal of the Judgment entered

in this case to the Seventh Circuit Court of Appeals.

       On May 1, 2020, Defendant filed the instant motion, asking to be released from prison in

light of the COVID-19 pandemic. On May 4, 2020, the Court issued an Order referring this matter

to the Federal Community Defender to consider filing a supplemental brief in support of

Defendant’s request. Counsel appeared for Defendant, and, on May 11, 2020, counsel filed a status

report asking the Court to rule on the motion as filed. On May 18, 2020, the Government filed a

response. Defendant, through counsel, filed a reply on June 1, 2020. The Government, without

seeking leave of Court, filed a sur-response on June 4, 2020.

                                            ANALYSIS

       As a preliminary matter, the materials sought to be filed and maintained under seal contain

personal identifiers and medical information that ought to be maintained under seal. Therefore, the

motions to seal are granted. However, no reason is presented to maintain the motions themselves

under seal, so the seal on the motions will be lifted.

       Defendant states that he has a high risk of contracting and possibly dying from the

coronavirus due to multiple sclerosis, a history of hypertension, hypoglycemia, and his status as a

former smoker. As clarified by counsel in the reply, Defendant requests that his term of

imprisonment be converted to home confinement. (Rep. 3, ECF No. 91). The Government

responds that the Court does not have jurisdiction to hear this motion due to Defendant’s pending

appeal to the Seventh Circuit Court of Appeals.

       The Court addresses the jurisdictional question first. Here, Defendant is requesting a

change in his location of confinement from FCI-Elkton to home confinement at his parents’



                                                  2
USDC IN/ND case 2:17-cr-00001-JVB-JEM document 97 filed 06/17/20 page 3 of 5


residence. The issue on appeal is whether a condition of Barrett’s supervised release is

unconstitutionally vague—that is, the appeal is on a different topic than the request before the

Court.

         “Ordinarily, filing a notice of appeal divests a district court of jurisdiction.” United States

v. Ramer, 787 F.3d 837, 838 (7th Cir. 2015). This rule “is a judge-made doctrine designed to avoid

the confusion and waste of time that might flow from putting the same issues before two courts at

the same time.” Terket v. Lund, 623 F.2d 29, 33 (7th Cir. 1980) (quoting 9 Moore’s Federal

Practice ¶ 203.11, p. 3-45 n. 1 (2d ed. 1980)). Exceptions exist to the general rule, such as the

district court’s ability to modify conditions of supervised release or to address ancillary matters

such as attorney fees and clerical mistakes. Id. at 838-39.

         The priorities identified in Terket are inapplicable here. The issue before the court of

appeals is not the issue Defendant brings to this Court. This distinguishes Defendant’s case from

the Seventh Circuit cases cited by the Government, United States v. McHugh, 528 F.3d 538 (7th

Cir. 2008), and Kusay v. United States, 62 F.3d 192 (7th Cir. 1995). 1 The Government also cites

United States v. Campbell, No. 6:06-CR-06105, 2020 WL 1958486, — F.3d — (W.D.N.Y. Apr.

21, 2020), which addresses the district court’s ability to hear a request for compassionate release

due to the pandemic. The Court, in light of the case law from the Seventh Circuit, respectfully

declines to follow its sister court in New York and finds that because the issue on appeal is wholly

separate from the issue brought before this Court, the Court has jurisdiction to resolve the matter.

         The Court now turns to the merits of Defendant’s motion. Defendant correctly identifies

that, under 18 U.S.C. § 3582(c)(1)(A)(i), the Court may reduce Defendant’s term of imprisonment



1
 Further, given that the Court is denying the instant motion, Kusay supports a finding of jurisdiction here. See Kusay,
62 F.3d 192, 195 (7th Cir. 1995) (“Many cases . . . say that a district court may deny, but not grant, a post-judgment
motion while an appeal is pending.”).

                                                          3
USDC IN/ND case 2:17-cr-00001-JVB-JEM document 97 filed 06/17/20 page 4 of 5


if extraordinary and compelling reasons justify a modification. Defendant’s request before the

Court, however, is “that his term of imprisonment be converted to home detention.” (Rep. 3, ECF

No 91). This is a request to change not the length of the sentence but rather the location where the

sentence is served. By statute, the authority to decide the location of imprisonment (including

home confinement) rests with the Bureau of Prisons. See 18 U.S.C. §§ 3621(b); 3624(c)(2).

Therefore, the Court cannot grant the requested relief of changing the location of Defendant’s

imprisonment to his parents’ residence. See United States v. Council, No. 1:14-CR-14-5, 2020 WL

3097461, at *7 (June 11, 2020).

        To the extent Defendant’s motion could be considered a request to reduce his sentence (and

that he will merely reside with his parents instead of being placed in home confinement there), the

motion is still unavailing.

        The Center for Disease Control and Prevention has identified a number of medical

conditions that (particularly if not well-controlled) can cause an individual to be at a higher risk

for severe illness from COVID-19. See “People who are at high risk for severe illness,” Centers

for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited June 16, 2020). Defendant has identified no

conditions on this list. The closest fit is his “history of hypertension,” which the Court declines to

shoehorn into the category of “serious heart conditions.” That this is listed as a historical condition

implies that, at the very least, this condition is well-controlled.

        Further, Defendant has not presented any argument or citation to other authority regarding

his medical conditions’ impact on his susceptibility to either contracting or having complications

from an infection of COVID-19. Simply put, Defendant has not shown that the coronavirus




                                                   4
USDC IN/ND case 2:17-cr-00001-JVB-JEM document 97 filed 06/17/20 page 5 of 5


pandemic combined with his medical conditions are “extraordinary and compelling reasons” that

warrant a reduction of his sentence. See 18 U.S.C. § 3582(c)(1)(A)(i). The Court, in so finding,

       do[es] not mean to minimize the risks that COVID-19 poses in the federal prison
       system . . . . But the mere existence of COVID-19 in society and the possibility that
       it may spread to a particular prison alone cannot independently justify
       compassionate release, especially considering [the Bureau of Prisons’] statutory
       role, and its extensive and professional efforts to curtail the virus’s spread.

United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020).

                                        CONCLUSION

       Based on the foregoing, the Court hereby DENIES the Emergency Motion for Sentence

Reduction and Immediate Release Pursuant to U.S.S.C. § 3582(c)(1)(A).

       The Court GRANTS the Motion to Seal Document [DE 92] and the Motion to Seal

[DE 95]. The Court DIRECTS the Clerk of Court to MAINTAIN UNDER SEAL the filings at

docket entries 91-1, 93, 94-6, and 96. The Court further DIRECTS the Clerk of Court to UNSEAL

Motion to Seal Document [DE 92], filed by Defendant on June 1, 2020, and on a Motion to Seal

[DE 95] from the motions at docket entries 92 and 95.

       SO ORDERED on June 17, 2020.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                5
